                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                     NO. 7:17-CR-63-FL-1

 UNITED STATES OF AMERICA,                     )
                                               )
           v.                                  )
                                               )                     ORDER
 LUIS CESAR ROSAS,                             )
                                               )
                        Defendant.             )


       This matter is before the court on defendant’s motions for reduction of sentence, (DE 35,

39), and to compel the Federal Bureau of Prisons (“FBOP”) to transfer defendant to the custody

of immigration officials, (DE 40). The government did not respond to the motions.

       On August 15, 2017, defendant pleaded guilty to illegal reentry of an aggravated felon, in

violation of 8 U.S.C. §§ 1326(a) and 1326(b)(2). On January 10, 2018, the court sentenced

defendant to 40 months’ imprisonment and one year of supervised release.

       Defendant, proceeding pro se, filed the instant motion to reduce sentence on January 28,

2019, and filed renewed motion on May 2, 2019. On June 3, 2019, defendant filed motion to

compel the FBOP to transfer defendant to immigration custody.

       Defendant argues that he is entitled to a sentence reduction based upon Amendments 706

and 484 to the Sentencing Guidelines, which allegedly have the effect of lowering his Guidelines

range. Those amendments, however, were enacted prior to defendant’s sentence in this case, and

thus they cannot retroactively lower his Guidelines range. See U.S.S.G. App. C, Amends. 484,

706; see also U.S.S.G. § 1B1.10. To the extent defendant is seeking a sentence reduction under

section 404 of the First Step Act of 2018, that provision is inapplicable to defendant because his

offense of conviction did not involve controlled substances. See United States v. Wirsing, 943



           Case 7:17-cr-00063-FL Document 41 Filed 07/02/20 Page 1 of 2
F.3d 175, 185 (4th Cir. 2019), as amended (Nov. 21, 2019). And where defendant is not entitled

to a sentence reduction, the court lacks authority to modify defendant’s final sentence, or otherwise

order the FBOP to transfer him to immigration custody. See 18 U.S.C. § 3582(c).

       Based on the foregoing, defendant’s motions for reduction of sentence, (DE 35, 39), and

to compel FBOP to transfer him to immigration custody, (DE 40), are DENIED.

       SO ORDERED, this the 2nd day of July, 2020.


                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                 2



           Case 7:17-cr-00063-FL Document 41 Filed 07/02/20 Page 2 of 2
